DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9, 11-13, 15-16, 18-22 and 24-25 are allowed.
Claims 10, 14, 17 and 23 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew W. Umlauf (Reg. No. 75373) on 03/10/2021.
The application has been amended as follows: 
Amending claim 1:
Inline 5 of claim 1, change “medium is capable of experiencing” to “medium es”
Amending claim 13:
Inline 5 of claim 13, change “medium capable of experiencing” to “medium es”
Amending claim 18:
Inline 5 of claim 18, change “medium is capable of experiencing” to “medium es”

Allowable Subject Matter
Claims 1-9, 11-13, 15-16, 18-22 and 24-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 1; therefore, claim 1 is allowed, as are its dependent claims 2-9 and 11-12.
Regarding claim 13, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 13; therefore, claim 13 is allowed, as are its dependent claims 15-16.
Regarding claim 18, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 18; therefore, claim 18 is allowed, as are its dependent claims 19-22 and 24-25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Z/Examiner, Art Unit 2858                                                                                                                                                                                                        


/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858